           Case 1:19-cv-07980-MKV Document 27 Filed 09/11/20 Page 1 of 6
                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                      DATE FILED: 09/11/2020
 --------------------------------------------------------------------------x

 WILLIAM THOMAS,

                                                               Plaintiff,
                                                                               PROTECTIVE ORDER
                                -against-
                                                                               19 Civ. 7980 (MKV)
 DEPUTY WARDEN WALKER, CAPTAIN NICHOLAS,
 C.O. JOHN DOE, C.O. JOHN DOE, DEPUTY OF
 SECURITY JOHN DOE, C.O. JOHN DOE, DR. RAMOS,
 DR. JANE DOE,

                                                            Defendants.
 --------------------------------------------------------------------------x

                  WHEREAS, the parties intend to produce certain documents and information that

they deem to be confidential or otherwise inappropriate for public disclosure; and

                  WHEREAS, the parties seek to ensure that the confidentiality of these documents

and information remains protected; and

                  WHEREAS, good cause therefore exists for the entry of an order pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure;

                  NOW, THEREFORE, IT IS STIPULATED AND AGREED, by and among

plaintiff, proceeding pro se, and/or plaintiff’s future counsel, and the attorney for defendants, as

follows:

                  1.       As used herein, “Action” shall mean the pending action between plaintiff

and defendants captioned William Thomas v. City of New York, et al., 19 Civ. 7980 (MKV).

                  2.       “Confidential Materials” shall mean (a) Department of Correction (“the

Department”) personnel and disciplinary-related records, and records of investigations regarding

the conduct of Members of the Service of the Department conducted by the Department or other
Case 1:19-cv-07980-MKV Document 27 Filed 09/11/20 Page 2 of 6
Case 1:19-cv-07980-MKV Document 27 Filed 09/11/20 Page 3 of 6
Case 1:19-cv-07980-MKV Document 27 Filed 09/11/20 Page 4 of 6
Case 1:19-cv-07980-MKV Document 27 Filed 09/11/20 Page 5 of 6




  09/11/2020

New York, NY
         Case 1:19-cv-07980-MKV Document 27 Filed 09/11/20 Page 6 of 6




                                           EXHIBIT A

       The undersigned hereby acknowledges that (s)he has read the Protective Order issued in

the case William Thomas v. City of New York, et al., 19 Civ. 7980 (MKV), and understands the

terms thereof. The undersigned agrees not to use the Confidential Materials defined therein for

any purpose other than as permitted by the Protective Order, and will not further disclose the

Confidential Materials except in testimony taken in this case.




       __________________________                           __________________________
                   Date                                               Signature

                                                            __________________________
                                                                     Print Name
